 1

 2

 3                             UNITED STATES DISTRICT COURT
 4                                     DISTRICT OF NEVADA
 5    ANTHONY BAILEY,                                        Case No. 2:19-cv-01725-GMN-BNW
 6                                        Petitioner,
             v.                                                           ORDER
 7
      WARDEN BRIAN WILLIAMS, et al.,
 8
                                       Respondents.
 9

10          This pro se habeas matter is before the Court on Respondents’ Motion for Leave to File
11   Document Under Seal (ECF No. 13) and Motion for Enlargement of Time (ECF No. 15).
12          Respondents seek leave to file under seal one document in support of the Motion to Dismiss
13   (ECF No. 12): Exhibit 274, Petitioner’s Presentence Investigation Report (“PSI”) (ECF No. 14).
14   Under Nevada law, the PSI is “confidential and must not be made a part of any public record.”
15   NRS 176.156(5). Having reviewed and considered the matter in accordance with Kamakana v.
16   City and County of Honolulu, 447 F.3d 1172 (9th Cir. 2006), and its progeny, the Court finds that
17   a compelling need to protect Petitioner’s safety, privacy, and/or personal identifying information
18   outweighs the public interest in open access to court records. Accordingly, the Motion (ECF
19   No. 13) is GRANTED, and the PSI (ECF No. 14) is considered properly filed under seal.
20          Additionally, good cause appearing, Respondents’ third Motion for Enlargement of Time
21   (ECF No. 15) is GRANTED. Respondents have until April 6, 2020, to file the exhibits and
22   corresponding index of exhibits in this case. In light of this extension, Petitioner Anthony Bailey
23   will have until April 20, 2020, to oppose Respondents’ Motion to Dismiss.
24          IT IS SO ORDERED.
25          DATED: March 24, 2020
26
                                                            ________________________________
27                                                          GLORIA M. NAVARRO
                                                            UNITED STATES DISTRICT JUDGE
28


                                                        1
